DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-3, 9-10, 12-13, 15-17, 19-29, 32-35, 38-42, and 45-51 are canceled. 
Claims 4-8, 11, 30-31, and 44 are withdrawn.
Claims 1, 14, 18, 36-37, and 43 are under examination.

Priority
Applicant’s Arguments: The Examiner has alleged that the claims are not entitled to the priority date of September 30, 2015, because the current application does not provide adequate support and the priority application, Application No. 62/235,486, does not provide any more information regarding the claimed invention than the current application. As discussed in greater detail below, the currently pending claims meet the Written Description requirements of 35 U.S.C. § 112 for the current application. All claims are similarly fully supported by the priority application. Accordingly, Applicant respectfully requests that the Examiner acknowledge the priority benefit of Application No. 62/235,486. 
Examiner’s Response to traversal:  Applicant’s arguments have been carefully considered and are found persuasive since the previous 112a issues have been resolved.  Since support appears to be present in the priority document for the instant claims under 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2021 and 01/06/2022 are being considered by the examiner. 

Objections Maintained
Specification
Applicant’s Arguments: The Examiner objected to the specification for describing sequences in Tables 1-6 by reference to GenBank® Accession Numbers, rather than to sequences set forth in the specification. In particular, the Examiner alleged that the use of GenBank® Accession Numbers is an improper incorporation by reference because the information required to describe and enable the required sequences is found in the NCBI database, extraneous to the application.
Applicant respectfully disagrees that the GenBank® Accession Numbers provided in the subject application are an improper incorporation by reference. According to 37 C.F.R. § 1.57(b), a proper incorporation by reference (i) is set forth in the specification; (ii) expresses a clear intent to incorporate by reference by using, for example, the root words “incorporat(e)” and “reference”; and (iii) clearly identifies the referenced patent, application, or publication.
Tables 1-6 of the specification provide references to exemplary proteins related to the subject application. Table 1 provides exemplary T-cell inhibitory signaling pathway 
Therefore, the incorporation by reference to the GenBank® Accession Numbers in Tables 1-6 is proper because the specification expresses a clear intent to incorporate them by reference, and clearly identifies the referenced material by their GenBank® Accession Number and a description of the sequence.

According to the NCBI website, Accession Numbers include a base Accession Number, a dot, and a_- version suffix that starts with 1. See https://www.ncbi.nlm.nih. gov/genbank/sequenceids/. Accordingly, one of ordinary skill in the art would understand, for example, that the GenBank® Accession Number of AAL07473.1 in Table 1 for CTLA1 has a base Accession Number of AAL07474 and is the first version of the sequence. When any change is made to a sequence, the version suffix is increased by 1. See id. As such, one of ordinary skill in the art would understand, for example, that the GenBank® Accession Number of NP_776160.2 in Table 1 for TIGIT is the second version of the sequence.
Furthermore, a record of any changes to a sequence is available on the NCBI website. See “Revision History” in the pull-down menu of the main NCBI page for a sequence entry. This record gives a clear description of the different versions of a given sequence, including references to the different Accession Numbers, the dates that these changes happened, and links to the specific sequences associated with these changes.
The GenBank® Accession Numbers provided in the subject application include version suffixes. Thus, the GenBank® Accession Numbers in the subject application do not refer to sequences that can change after the application filing date because a new GenBank® Accession Number with an updated version suffix is assigned for any change to a sequence. And, even if a change is made later to a sequence, it would be clear to 
Therefore, Applicant respectfully submits that the references to GenBank® Accession Numbers in the specification are a proper incorporation by reference and requests that the objection to the specification be withdrawn.
Examiner’s response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  Applicant argues that, owed to NCBI’s method of record keeping the incorporation by reference is proper.  They assume that throughout the life of any patent issuing from the instant case that such record keeping is sufficient to provide the sequences referred to in the specification, previously discussed.  However, as previously stated, such sequence databases are not under the control of the office and there is no obligation for such record keeping.  Said another way, the instant disclosure should be whole, independent of NCBI processes.  Therefore, for the reasons of record, this objection stands.
Appropriate correction is required.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 14, 18, 36-37, and 43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments. 

The rejection of claims 1, 14, 18, 36-37, and 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments and also the reevaluation of the definitions of IgM and IgA in the specification which include the statement that each is given their broadest meaning.   

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 1, 14, 18, 36-37, and 43 remain rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister (US2009/0022738, published 01/22/2009, previously cited), in view of Rother (US2013/0189258, published 07/25/2013, previously cited), Hammond (US2008/0044413, published 02/21/2008, previously cited), Platz (US6165463, published 12/26/2000, previously cited), Hein (US7311912, published 12/25/2007, previously cited), Hiatt (US2005/0202026, published 09/15/2005, previously cited), Triebel (US2015/0259420, published 09/17/2015 with priority to 03/14/2014, previously cited), and Salcedo (US2005/0129616, published 06/16/2005, previously cited).  
Applicant’s Arguments:  Claims 1, 14, 18, 36, 37 and 43 are rejected as allegedly obvious in view of Hofmeister (U.S. Pub. No. 2009/0022738), in view of Rother (U.S. Pub. No. 2013/0189258), Hammond (U.S. Pub. No. 2008/0044413), Platz (U.S. Patent No. 6,165,463), Hein (U.S. Patent No. 7,311,912), Hiatt (U.S. Pub. No. 2005/0202026), Triebel (U.S. Pub. No. 2015/0259420), and Salcedo (U.S. Pub. No. 2005/0129616). The Office previously acknowledged the non-obviousness of claims 1, 14, 18, 36, 37 and 43 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered.  This rejection stands for the reasons of record.
Applicant believes the new matter allowed for remaking of this rejection.  This is not the case.  Rather, the broadening of claim 1, as previously discussed made claim scope obvious for the reasons of record.  Thus, address of the new matter issue fails to obviate this rejection.  The claims still allow for attachment of the binding moiety to either termini of SEQ ID NO. 1.  Thus, for the reasons of record, the claims are obvious here.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642